MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any
                                                                        Jul 22 2020, 9:57 am
court except for the purpose of establishing
the defense of res judicata, collateral                                        CLERK
                                                                         Indiana Supreme Court
estoppel, or the law of the case.                                           Court of Appeals
                                                                              and Tax Court




ATTORNEY FOR APPELLANTS
Patrick A. Schuster
Patrick A. Schuster & Associates PC
Crown Point, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Harjinder Singh, Navdeep Gill,                            July 22, 2020
Sandhu Petroleum Corp. No. 3,                             Court of Appeals Case No.
SMHR Holdings, LLC,                                       20A-PL-540
Appellants-Plaintiff/Counter-                             Appeal from the
Defendant/Third-Party Defendants,                         Lake Superior Court

        v.                                                The Honorable
                                                          Bruce D. Parent, Judge

SBJ Petroleum No. 1, LLC,                                 Trial Court Cause No.
                                                          45D11-1210-PL-79
SBJ Petroleum No. 3, LLC,
Michael A. Jarard,
Corinth Bishop,
Appellees-Defendants/Counter-
Plaintiffs/Third-Party Plaintiffs



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PL-540 | July 22, 2020                     Page 1 of 7
                                            Case Summary
[1]   Harjinder Singh, Navdeep Gill, Sandhu Petroleum Corp. No. 3, and SMHR

      Holdings, LLC (“Appellants”) appeal from a judgment in favor of Michael A.

      Jarard and Corinth Bishop (“Appellees”).1 Appellants argue that the trial court

      erred by denying their Motion to Enforce Settlement Agreement and Motion to

      Recover Funds Turned Over After the Parties’ Settlement. We reverse and

      remand for further proceedings.



                             Facts and Procedural History
[2]   The lawsuit underlying this appeal was filed in October 2012. The trial court

      held a bench trial in February 2016 and entered final judgment on December

      15, 2016. Among other things, the court ordered Appellants to pay $169,084 to

      Bishop and $5,000 to Jarard. It also ordered Singh to pay Bishop $21,000 “for

      the conversion of Bishop’s firearms.” Appellants’ App. Vol. II p. 43.


[3]   Appellants appealed. See Case No. 45A03-1703-PL-511. They filed their brief in

      June 2017. With extensions of time, Appellees’ brief was due on September 14,

      2017. On that day, the parties filed a joint Notice of Settlement in the trial court




      1
        SBJ Petroleum No. 1, LLC, and SBJ Petroleum No. 3, LLC, were parties in the trial court and are
      identified as appellees on appeal. However, they were not awarded anything or ordered to do anything in the
      trial court’s judgment.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-540 | July 22, 2020                    Page 2 of 7
      and then submitted a copy to this Court. The notice, which was signed by all

      the parties, provided:


               [The parties] hereby notify the Court that the above case has been
               settled pursuant to a settlement agreement between the parties.


                        1. The parties acknowledge that attempts have been made
                        to settle through counsel to no avail.


                        2. The parties have agreed to withdraw their appeals and
                        release each other mutually pursuant to that Agreement.
Id. at 45.2 A week later, based on the notice, this Court issued an order

      dismissing Appellants’ appeal with prejudice.


[4]   But that did not conclude the litigation. Back in the trial court, in February

      2018, Appellants filed a Motion to Enforce Settlement Agreement and a

      Motion to Recover Funds Turned Over After the Parties’ Settlement. They

      alleged that Bishop had continued to attempt to collect on the original judgment

      notwithstanding the September 2017 settlement agreement and that he had

      received at least $4,298.59. They asked the court to (1) enforce the settlement

      agreement and (2) order Bishop to return all funds he received after the

      settlement. The trial court held a hearing on the motions and then, in

      November 2018, issued an order denying the motion to recover funds and




      2
       The use of the plural “appeals” was an error. The only appeal filed after the original judgment was that filed
      by Appellants.

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-540 | July 22, 2020                       Page 3 of 7
      giving the parties thirty days to “complete the terms of the settlement

      agreement.” Id. at 58. Specifically, the court explained:


              1. On September 14, 2017, a Notice of Settlement was filed with
              the Court which indicated that the parties had entered into a
              settlement agreement. The terms of the settlement agreement
              were not included in that notice.


              2. The parties shall have time to and including December 14,
              2018, within which to complete the terms of the settlement
              agreement. Failure to do so will result in the original judgment
              herein being reinstated.
Id.


[5]   The parties made no further settlement filings in the trial court. Instead, on

      December 12, 2018, Sandhu Petroleum Corp. No. 3 (one of the four Appellants

      here and in the first appeal) filed a notice of appeal. See Case No. 18A-PL-2964.

      The notice indicated that the appeal was from a final judgment rather than an

      interlocutory order. Sandhu Petroleum Corp. No. 3 filed its brief on March 1,

      2019, arguing that the parties “reached an oral settlement agreement” in

      September 2017, that the terms of the agreement were “reduced to writing” in

      the Notice of Settlement, and that the trial court erred by concluding that “[t]he

      terms of the settlement agreement were not included in that notice” and

      ordering the parties to “complete” the terms of the agreement. Corrected

      Appellant’s Brief, No. 18A-PL-2964 (Mar. 1, 2019). Appellees did not file a brief

      or otherwise appear in the appeal. In a memorandum decision issued on June

      25, 2019, this Court dismissed the appeal for lack of subject-matter jurisdiction,

      Court of Appeals of Indiana | Memorandum Decision 20A-PL-540 | July 22, 2020   Page 4 of 7
      concluding that the trial court’s November 2018 order was not a final judgment

      and noting that Sandhu Petroleum Corp. No. 3 had not received permission to

      pursue an interlocutory appeal. Sandhu Petroleum Corp. No. 3 v. SBJ Petroleum No.

      1, LLC, No. 18A-PL-2964 (June 25, 2019).


[6]   The parties returned to the trial court. Based on this Court’s conclusion that the

      November 2018 order did not constitute a final judgment, Appellants asked the

      trial court to certify the order for interlocutory appeal. In December 2019, the

      trial court issued its Order on Motion to Certify. The court did not certify the

      November 2018 order for interlocutory appeal. Instead, it concluded that the

      December 15, 2016 judgment “became this Court’s order” when “the parties

      failed to enter a settlement agreement by the appointed date of December 14,

      2018,” as directed in the November 2018 order. Order on Motion to Certify, No.

      45D11-1210-PL-79 (Dec. 23, 2019). As such, the court reaffirmed the original

      orders for Appellants to pay $169,084 to Bishop and $5,000 to Jarard and for

      Singh to pay Bishop $21,000 for the conversion of Bishop’s firearms.


[7]   Appellants now appeal once again.



                                 Discussion and Decision
[8]   Appellants renew their argument that the September 2017 Notice of Settlement

      was “the final settlement agreement between the parties,” Appellants’ Br. p. 12,

      and that the trial court erred by concluding that “[t]he terms of the settlement

      agreement were not included in that notice.” They contend that the trial court


      Court of Appeals of Indiana | Memorandum Decision 20A-PL-540 | July 22, 2020   Page 5 of 7
       should have granted their Motion to Enforce Settlement Agreement and

       ordered Appellees to cease all efforts to collect on the original December 2016

       judgment. They also argue that the court should have granted their Motion to

       Recover Funds Turned Over After the Parties’ Settlement.


[9]    Appellees have again chosen not to file a brief. When an appellee makes that

       choice, we will not undertake the burden of developing an argument on their

       behalf. Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind. 2006). Rather,

       we will reverse the trial court’s judgment if the appellant’s brief presents a case

       of prima facie error. Id. In this context, “prima facie error” means error “at first

       sight, on first appearance, or on the face of it.” Id.


[10]   Under that relaxed standard, we conclude that reversal is appropriate. The

       Notice of Settlement, signed by all the parties, provided:


               [The parties] hereby notify the Court that the above case has been
               settled pursuant to a settlement agreement between the parties.


                        1. The parties acknowledge that attempts have been made
                        to settle through counsel to no avail.


                        2. The parties have agreed to withdraw their appeals and
                        release each other mutually pursuant to that Agreement.


       Appellants’ App. Vol. II p. 45. To be sure, this is barebones language. However,

       it contains three terms that indicate a full and final settlement: (1) “the above

       case has been has been settled pursuant to a settlement agreement between the

       parties”; (2) “[t]he parties have agreed to withdraw their appeals”; and (3) the

       Court of Appeals of Indiana | Memorandum Decision 20A-PL-540 | July 22, 2020   Page 6 of 7
       parties “release each other mutually pursuant to that Agreement.” Based on the

       notice, we dismissed Appellants’ original appeal—the only appeal pending at

       the time—with prejudice.


[11]   During the hearing on Appellants’ motion to enforce and motion to recover

       funds, counsel for Appellees argued that the Notice of Settlement indicated only

       that “the parties were willing to leave the appeals” and that the release

       language—“release each other mutually pursuant to that Agreement”—was

       limited to Appellants’ appeal. Tr. p. 7. But Appellants’ agreement to

       “withdraw” their appeal was just one part of the notice. The notice, which was

       a trial-court filing that was only later submitted to this Court, indicated that the

       parties had agreed to settle “the above case,” i.e., the trial-court case. And the

       release provision included no language limiting it to Appellants’ appeal.


[12]   In short, the Notice of Settlement provided that the parties had reached a

       complete settlement of their dispute and that they had agreed to “release each

       other mutually” from all claims and obligations. Therefore, we reverse the trial

       court’s order reaffirming the original judgment and remand this matter with

       instructions to vacate that judgment and grant Appellants’ Motion to Enforce

       Settlement Agreement and Motion to Recover Funds Turned Over After the

       Parties’ Settlement.


[13]   Reversed and remanded.


       May, J., and Robb, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 20A-PL-540 | July 22, 2020   Page 7 of 7